[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
On May 13, 1998, the court dissolved the marriage of the parties. As part of the judgment, the court incorporated by reference a written stipulation as to financial issues. The court reserved jurisdiction over the issue of division of personal property.
After a hearing held on May 14, 1998, the following orders may enter.
    1. All transfers of personal property shall take place on May 28, 1998 or on another date agreed to by the parties. CT Page 5921
2. From page 1, Exhibit 100, the defendant is awarded:
         a. White 1985 Jeep b. Red 1985 Chrysler Laser c. Gas motor clipper/shredder d. Larger set of 2 metric socket wrenches e. 2 sets regular socket wrenches f. Double deck tool box and tools g. TV with video (kitchen) h. 2 brass eagle book ends i. Antique milk bottles (cellar) j. Film projector (8 mm) k. Gas engine compressor with accessories l. Boat and trailer.
3. From page 2, Exhibit 100, the defendant is awarded:
         a. Large tractor and trailer b. Pinnacle motor home c. 24x40 steel frame Cover-It (motor home cover) d. 1 leaf blower e. 1 weed whacker f. 1 electric sander g. 1/2 of chaise lounges h. push leaf blower
4. From page 3, Exhibit 100, the defendant is awarded the entire list.
5. From page 4, Exhibit 100, the defendant is awarded:
         a. Stereo system and records b. JVC radio c. Guns d. All Stobarts, excluding "Mississippi" e. NYSE print f. Trains g. Ladders (extension and 10' stepladder). Subject to use by plaintiff until residence is sold or 6/1/99 whichever first occurs. h. Power washer, subject to use by plaintiff until residence is sold or 6/1/99, whichever first occurs. i. Personal items (including skis, boots, golf clubs, clothes) j. Books k. 1 Black hassock l. Golf Fire irons CT Page 5922 m. 1 matching end table n.  Ship lamp o. Boat head p. Bureau and mirror.
    6. The plaintiff is awarded her jewelry, small tractor and snow blower and all items on Exhibit 100 that were not awarded to the defendant.
Judgment may enter accordingly.
NOVACK, J.